I concur in the main opinion herein in so far only as it holds that the grand jury which returned the indictment here in question was an illegal body, and that the indictment is therefore void. *Page 871 
The effect of chapter 130, Laws of 1926, is to provide an additional method for holding special terms of court, Sagory v.Bayless, 13 Smedes  M. 153; and section 264 of the Constitution requires a grand jury to be drawn for each term of court. The requirement is not limited to regular terms, but includes all terms, both regular and special.